--------------------------------------------------------------------------------

Exhibit 10.42

 
SIDE LETTER
 
FOR
 
CONSTRUCTION OF
 
64090DWT BULK CARRIERS
 
Between
 
Baltic Trading Limited
 
as BUYER
 
and
 
Yangfan Group Co., Ltd
 
as SELLER

--------------------------------------------------------------------------------

This Side Letter (hereinafter the "Agreement") is made on this 13th day of
November 2013 between:
 
Baltic Trading Limited, a corporation organized and existing under the laws of
Marshal Islands with its registered office at 299 Park Avenue 12th floor New
York, NY USA 10171,
 
hereinafter referred to as the "BUYER" on the first part;
 
and:
 
Yangfan Group Co., Ltd., a company organised and existing under the laws of The
People's Republic of China, having its registered office and headquarters at 169
Lujiazhi Road Shenjiamen Putuo, Zhoushan, Zhejiang Province, P.R. China,
 
hereinafter referred to as the "SELLER" on the second part;
 
Reference is made to the Shipbuilding Contracts (hereinafter, together, called
the "Contracts") entered on 13th November 2013 by and between the BUYER and the
SELLER for the construction, sale and purchase of four (4) units of 64,000 DWT
Class bulk carriers (hereinafter called the "VESSELS"), which the SELLER agrees
to design, construct, equip, launch, test, complete and deliver to the BUYER and
the BUYER agrees to purchase and take delivery of the aforesaid VESSELs from the
SELLER and to pay for the same at the terms and conditions of the Contracts.
 
This agreement is supplemental to each of the Contracts and the parties hereto
agree upon the terms and conditions stipulated hereinafter:
 
CLAUSE 1 —APPOINTMENT OF THE SUPERVISOR
 
The BUYER may, at its sole option, elect to waive their right to appoint their
supervision team at the SELLER's shipyard for the Vessels BC64K-BTO3 and
BC64K-BTO4 and instead have the SELLER appoint the supervision team Hongxiang
Shipping Corp Limited. Such election in relation to a Vessel shall be made no
later than two weeks before steel cutting in respect of such Vessel. Upon such
election the relevant articles of the relevant Contract for such Vessel shall be
amended as follows:
 
1-1 AMENDMENT TO ADJUSTMENT OF THE ORIGINAL CONTRACT PRICE
 
At Article III 1 (a) of the Contract, the words:
 
No adjustment shall be made, and the Original Contract Price shall remain
unchanged in respect of the delay for the first thirty (30) days of delay in
delivery of the VESSEL beyond the Contract Delivery Date as defined in ARTICLE
VII hereof ending as of twelve o'clock midnight Shanghai local-time of the
thirtieth (30th) day of delay.
 
If the delivery of the VESSEL is delayed after the Contract Delivery Date as
defined in ARTICLE VII hereof then, in such event, beginning at twelve o'clock
midnight Shanghai local-time, the Original Contract Price of the VESSEL shall be
reduced by deducting Five thousand (USD 5,000.00) per day for the following 90
days.
1/3

--------------------------------------------------------------------------------

Unless the parties hereto agree otherwise, the total reduction in the Original
Contract Price shall be deducted from the 4th instalment of the Original
Contract Price and in any event (including the event that the BUYER consents to
take the VESSEL at the later delivery date after the expiration of one hundred
and twenty (120) days delay in delivery as described in Paragraph 1(b) of this
Article) shall not be more than the maximum amount of United States Dollars Four
Hundred and Fifty Thousand Only (USD450,000.00).
 
shall be deleted and replaced by:
 
If the delivery of the VESSEL is delayed after the Contract Delivery Date as
defined in ARTICLE VII hereof then, in such event, beginning at twelve o'clock
midnight Shanghai local-time, the Original Contract Price of the VESSEL shall be
reduced by deducting Eight thousand (USD 8,000.00) per day for the following 120
days.
 
Unless the parties hereto agree otherwise, the total reduction in the Original
Contract Price shall be deducted from the 4th instalment of the Original
Contract Price and in any event (including the event that the BUYER consents to
take the VESSEL at the later delivery date after the expiration of one hundred
and twenty (120) days delay in delivery as described in Paragraph 1(b) of this
Article) shall not be more than the maximum amount of United States Dollars Nine
Hundred and Sixty Thousand Only (USD960, 000.00).
 
1-2 AMENDMENT TO SUPERVISION AND INSPECTION
 
1-2.1 At Article IV I of the Contract, the words
 
The BUYER may send in good time to and maintain at the Builder's Shipyard, at
the BUYER'S own cost and expense, one or more Supervisors (the "Supervisors') to
act on behalf of the BUYER in connection with minor modifications of the plans
and drawings, attendance to the tests and inspections relating to the Vessel,
her machinery, equipment and outfitting, and any other matters for which he is
specifically authorized by the BUYER. Major changes shall have to be agreed in
writing by the BUYER.
 
shall be deleted and replaced by:
 
The BUYER shall not be entitled to place supervision team at the SELLER 's
shipyard. And the BUYER agrees that the SELLER to appoint the supervision team
Hongxiang Shipping Corp. Limited as the Supervisors (the "Supervisors”). However
after the effectiveness of the Contract, the BUYER have the right to place two
representatives as the observers (the"Observers”) only to attend to all
supervision and inspection for the period of construction whereby, provided that
the Buyers' representative shall in no event interfere or obstruct the
construction progress of the Vessel.
 
1-2.2 At Article IV 3 of the Contract, the 3rd, 4th, 5th, 7th and 8th paragraph
shall be deleted.
 
1-2.3 Article IV 4 of the Contract shall be deleted.
 
1-2.4 At Article IV 1 of the Contract, the words:
2/3

--------------------------------------------------------------------------------

All salaries and expenses of the Supervisor, or any other employees employed by
the BUYER under this Article, shall be for the BUYER's account.
 
shall be deleted and replaced by:
 
All salaries and expenses of the Supervisor shall be for the SELLER's account.
 
Any other employees employed by the BUYER under this Article, shall be for the
BUYER'S account.
 
1-2.5 Article IV 7 shall be added:
 
7. REPLACEMENT OF SUPERVISOR
 
The SELLER has the right to request the BUYER in writing to replace any
Supervisor who is deemed unsuitable and unsatisfactory for the proper progress
of the VESSEL's construction together with reasons. The BUYER shall investigate
the situation by sending its representative to the SELLER's yard, if necessary,
and if the BUYER considers that such SELLER's request is justified, the BUYER
shall effect the replacement at the BUYER 's earliest convenience.
 
CLAUSE 2 - LAW AND ARBITRATION
 
This Agreement and the contractual documents between the SELLER and the BUYER
and any non-contractual disputes arising in relation hereto shall be construed
and governed in accordance with English Law and any dispute arising out of or
relating to it shall be referred to the London Maritime Arbitration Association
in accordance with the provisions contained in Article 13 of the Contract.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first above written
 
BUYER:    
SELLER:
For and on behalf of
For and on behalf of
Baltic Trading Limited
Yangfan Group Co., Ltd.
 
 
By:   /s/  R. G. Buchanan
By: /s/ Li Mingdong
 
 
Name:  R. G. Buchanan
Name:  Li Mingdong
 
 
Title: Attorney in Fact
Title: Chairman

 
                                                                                                                                                                                                                                                                                                  
13.11.2013
3/3

--------------------------------------------------------------------------------